JUDGMENT

                                Court of Appeals
                             First District of Texas
                                    NO. 01-14-00236-CV

        RAMESH KAPUR, DBA AIC MANAGEMENT COMPANY, Appellant

                                            V.

                           CASSANDRA PLEASANT, Appellee

    Appeal from the County Civil Court at Law No. 2 of Harris County. (Tr. Ct. No.
                                     1013763).

      This is an appeal from a judgment signed December 11, 2013. Appellant, Ramesh
Kapur, dba AIC Management Company, did not timely file a brief. After being notified
that this appeal was subject to dismissal, appellant did not adequately respond. It is
therefore CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed
for want of prosecution.

      The Court orders that the appellant, Ramesh Kapur, dba AIC Management
Company, pay all appellate costs.

      The Court orders that this decision be certified below for observance.
Judgment rendered September 29, 2015. Per curiam opinion delivered by panel consisting
of Chief Justice Radack and Justices Bland and Huddle.   y